Exhibit 10.1

AVON PRODUCTS, INC.

2010 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

 

1. Grant of Option. Pursuant to the provisions of its 2010 Stock Incentive Plan
(the “Plan”), Avon Products, Inc. (the “Company”) has granted to you (the
“Optionee”) the right and option to purchase from the Company shares of Stock
(the “Option”) at a fixed price (the “Grant Price”) per share as set forth in
the Optionee’s grant notification. All capitalized terms used in this Stock
Option Agreement (this “Agreement”) shall have the meaning set forth in the
Plan, unless the context requires a different meaning.

2. Exercise of Option.

(a) This Option shall be exercisable in the installments outlined in the
Optionee’s grant notification. The entire Option is fully exercisable after the
final vesting date. To the extent that any of the installments is not exercised
when it becomes exercisable, it shall not expire, but shall continue to be
exercisable at any time thereafter until this Option shall terminate, expire or
be surrendered. An exercise shall be for whole shares only.

(b) Shares may be purchased through the Company’s authorized agent: (i) on-line,
(ii) via the telephone or (iii) through a broker. The Optionee shall designate
one, or a combination, of the following methods of purchase:

(i) tender to the Company’s authorized agent of a check for the full Grant Price
of the shares with respect to which such Option or portion thereof is exercised,
or

(ii) by delivery to the Company’s authorized agent of a number of shares of
Stock (which may include an attestation of ownership of such shares of Stock)
having an aggregate Fair Market Value of not less than the product of the Grant
Price multiplied by the number of shares the Optionee intends to purchase upon
exercise of the Option on the date of delivery, or

(iii) instructions to the Company’s authorized agent that shares of Stock
acquired as a result of the option exercise be



--------------------------------------------------------------------------------

immediately sold and that the Company’s authorized agent deliver the full Grant
Price to the Company, together with any tax withholdings, whereupon the net cash
proceeds and/or shares of Stock shall be forwarded to the Optionee. The Company
may establish special terms and conditions for this “cashless” exercise, and at
any time may terminate availability of this form of purchase.

3. Expiration of Option. The Option shall expire or terminate and may not be
exercised to any extent by the Optionee as of the first to occur of the
following events:

(a) The tenth anniversary of the date of grant (the “Grant Date”), or such
earlier time as the Company may determine is necessary or appropriate in light
of applicable laws; or

(b) The second anniversary of the date of the Optionee’s Separation from Service
by reason of death; or

(c) The date of the Optionee’s Separation from Service for Cause; or

(d) The date that is ninety days after Separation from Service of the Optionee
for a reason other than for Cause, death, Disability or Retirement, but only to
the extent the Option is exercisable as of the date of such Separation from
Service (with any unexercisable portion of the Option terminating on the date of
any such Separation from Service); or

(e) Unless otherwise determined by the Committee, the Optionee’s violation of
any non-disclosure, non-compete or non-solicitation covenant applicable to the
Optionee as set forth in Section 4 of this Agreement or in his or her severance
agreement, employment contract or any Company policy, regardless of whether or
not the Optionee has incurred a Separation from Service due to Disability,
Retirement or otherwise.

In the event of Separation from Service because of death, the entire Option
shall immediately become exercisable as to all shares, notwithstanding
Section 2(a) of this Agreement. In the event of Separation from Service because
of Disability or Retirement, the Option shall continue to vest according to the
schedule as set forth in the grant notification referred to in Section 2(a) of
this Agreement and be exercisable through the tenth anniversary of the Grant
Date.

 

2



--------------------------------------------------------------------------------

A paid or unpaid leave of absence of the Optionee or other period during which
the Optionee is entitled to salary continuation shall not constitute a
Separation from Service of the Optionee. During a paid or unpaid leave of
absence or such other period during which the Optionee is entitled to salary
continuation, the Option shall continue to vest according to the schedule set
forth in the grant notification referred to in Section 2(a) of this Agreement.

For purposes of this Agreement, the Optionee’s employment by a Subsidiary shall
be considered a Separation from Service on the date on which such Subsidiary
ceases to be a Subsidiary.

4. Non-Competition/Non-Solicitation/Non-Disclosure. The Optionee agrees that, at
any time prior to any exercise of the Option granted hereunder, and for a period
of one year after the later of completion of all such exercises of the Option or
the Optionee’s Separation from Service with the Company for any reason
whatsoever (including Retirement or Disability), he or she shall not, without
the prior written consent of the Committee, engage in any of the following
activities:

(a) The Optionee shall not directly or indirectly engage or otherwise
participate in any business which is competitive with any significant business
of the Company or any Subsidiary, including without limitation, the Optionee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Beiersdorf (Nivea), De Millus S.A., Ebel
Int’l/Belcorp Corp., Faberlic, Forever Living Products LLC USA, Gryphon
Development/Limited Brands Inc., Herbalife Ltd., Hermès, Lady Racine/LR Health &
Beauty Systems GmbH, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better
Way (Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon Inc.,
Sara Lee Corporation, Shaklee Corp., The Body Shop Int’l PLC, The Estée Lauder
Companies Inc., The Proctor & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Virgin Vie, Virgin Ware, Vorwerk & Co. KG/Jafra Worldwide
Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), or any of their
affiliates;

(b) The Optionee shall not solicit or aid in the solicitation of any employees
of the Company or any Subsidiary to leave their employment; or

 

3



--------------------------------------------------------------------------------

(c) The Optionee shall not, unless compelled pursuant to an order of a court or
other body having jurisdiction over such matter, communicate or divulge any
secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Optionee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Optionee), to anyone other than the
Company and those designated by it.

In the event the Company determines that the Optionee has breached any term of
this Section 4 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee, (i) all unexercised portions of
the Option granted hereunder shall terminate to the extent the Option has not
been exercised and (ii) if the Option has been exercised, the Optionee shall
forfeit all shares of Stock issued to the Optionee in connection with the
exercise of the Option hereunder; provided, however, that the Company shall
return to the Optionee the lesser of any consideration paid by the Optionee in
exchange for Stock issued to the Optionee hereunder or the Fair Market Value of
the Stock forfeited hereunder at the time of forfeiture; and provided, further,
that if the Optionee no longer holds shares of Stock issued to the Optionee
hereunder, the Optionee shall pay to the Company in cash the excess of the Fair
Market Value of any such shares of Stock on the date such shares of Stock were
issued to the Optionee hereunder over any consideration paid by the Optionee in
exchange for such shares of Stock.

5. Compensation Recoupment Policy. For those Optionees who are subject to the
Company’s Compensation Recoupment Policy, the Option and the shares of Stock
issued to the Optionee in connection with the exercise of the Option hereunder
are subject to the Company’s Compensation Recoupment Policy.

6. Application of Laws. The granting of these Options and the delivery of shares
hereunder shall be subject to all applicable laws, rules and regulations.

7. Tax Withholding. No delivery of shares may be made to the Optionee until the
Company has received all amounts required for federal, state or local tax
withholding. The method of withholding shall be subject to such rules as the
Company may adopt from time to time.

 

4



--------------------------------------------------------------------------------

It is recognized by both parties that, based on current laws, the difference
between the Fair Market Value of the shares purchased by an option exercise and
the Grant Price of such shares generally will constitute ordinary taxable income
for U.S. federal income and social security tax purposes and for most state and
local income tax purposes.

8. Notice. Any notice required to be given hereunder to the Optionee shall be
addressed to the Optionee at his or her current address shown on the Company’s
records. Notice shall be sent by mail, express delivery or, if practical, by
electronic delivery or hand delivery.

9. No Acquired Rights. The award of this Option does not entitle Optionee to any
benefit other than that specifically granted under this Agreement and under the
Plan, nor to any future awards or other benefits under the Plan or any similar
plan. Any benefits granted under this Agreement and under the Plan are not part
of Optionee’s ordinary compensation, and shall not be considered as part of such
compensation in the event of severance, redundancy or resignation. Optionee
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to amend or terminate the Plan, and/or Optionee’s participation therein, at any
time, at the Company’s sole discretion and without notice.

10. Other Provisions. The provisions set forth in the Plan relating to stock
options are specifically incorporated by reference in this Agreement.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have executed this Agreement as of the Grant Date.

 

AVON PRODUCTS, INC.     OPTIONEE

 

   

 

Andrea Jung     Name: Chief Executive Officer    

 

5